           Case 19-30082-KKS    Doc 25       Filed 05/28/19   Page 1 of 3



                UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE:                                           CASE NO. 19-30082-KKS
                                                 CHAPTER 13
MARTIN JAMES DEKOM, SR.


                Debtor                   /

            CHAPTER 13 TRUSTEE'S MOTION TO DISMISS

                     NOTICE OF OPPORTUNITY TO
                      OBJECT AND FOR HEARING

   Pursuant to Local Rule 2002-2, the Court will consider the relief
requested in this paper without further notice or hearing unless a party in
interest files a response within twenty-one (21) days from the date set forth
on the proof of service plus an additional three (3) days for service if any
party was served by U.S. Mail, or such other period as may be specified in
Fed. R. Bankr. P. 9006(f).

    If you object to the relief requested in this paper, you must file an
objection or response electronically with the Clerk of the Court or by mail at
110 E. Park Avenue, Suite 100, Tallahassee, FL 32301, and serve a copy on
the Chapter 13 Trustee, Leigh D. Hart, at Post Office Box 646, Tallahassee,
FL 32302, and any other appropriate person within the time allowed. If you
file and serve a response within the time permitted, the Court will either
schedule and notify you of a hearing or consider the response and grant or
deny the relief requested without a hearing.

   If you do not file a response within the time permitted, the Court will
consider that you do not oppose the relief requested in the paper, will
proceed to consider the paper without further notice or hearing, and may
grant the relief requested.
             Case 19-30082-KKS     Doc 25    Filed 05/28/19   Page 2 of 3




      COMES NOW, LEIGH D. HART, Chapter 13 Trustee, by and through her

undersigned attorneys, and hereby files this Motion to Dismiss, and in support

thereof states as follows:

      1. The Debtor(s) filed this Chapter 13 case on January 23, 2019.

      2. The Debtor(s) has failed to submit the 2018 tax refund(s) totaling

$3,783.79 to the Chapter 13 Trustee.

      Sufficient cause exists to dismiss this case.

      WHEREFORE, the Chapter 13 Trustee prays that this case be dismissed

and for such other and further relief as the Court may deem appropriate.

       RESPECTFULLY SUBMITTED.

                                       /s/ Leigh D. Hart or
                                       /s/ William J. Miller, Jr.
                                       OFFICE OF THE CHAPTER 13 TRUSTEE
                                       POST OFFICE BOX 646
                                       TALLAHASSEE, FL 32302
                                       ldhecf@earthlink.net
                                       (850) 681-2734 "Telephone"
                                       (850) 681-3920 "Facsimile"
             Case 19-30082-KKS     Doc 25    Filed 05/28/19   Page 3 of 3



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing has

been furnished by the court's current CM/ECF notice of electronic filing or first

class mail to:

MARTIN JAMES DEKOM, SR.
9050 SUNSET DR.
NAVARRE, FL 32566

AND

AMY LOGAN SLIVA, ESQUIRE
313 W. GREGORY ST.
PENSACOLA, FL 32502

on the same date as reflected on the Court's docket as the electronic filing date for

this document.

                                      /s/ Leigh D. Hart or
                                      /s/ William J. Miller, Jr.
                                      OFFICE OF THE CHAPTER 13 TRUSTEE
